Citation Nr: 0702840	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for postoperative right (dominant) shoulder separation with 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to July 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the veteran's claim seeking 
entitlement to an increased rating for his right shoulder 
disability and a total rating based on individual 
unemployability due to service-connected disability.  Also, 
in its April 2003 rating decision, VA recharacterized the 
veteran's right shoulder disability as postoperative right 
shoulder disability with scar.  

The appellant testified, in December 2003, before a decision 
review officer at the RO; a copy of the transcript is 
contained in the claims file.  The Board notes that during 
the RO hearing, the veteran withdrew his claim for 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  In 
March 2005, the appellant failed to appear for a scheduled 
hearing before a Veterans Law Judge at the RO.  The appellant 
has neither given good cause for failure to appear nor asked 
that the hearing be rescheduled; therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2006).


FINDING OF FACT

The veteran's service-connected right (dominant) shoulder 
disability with scar is manifested by subjective complaints 
of pain, weakness and numbness with objective evidence of 
reduced range of motion, generalized shoulder tenderness and 
a well-healed nontender scar.  There is no medical evidence 
of limitation of motion of the arm to 25 degrees from the 
side.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for postoperative right (dominant) shoulder separation with 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 
5201, 7805 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record, service and 
post-service medical records, VA examination reports, and lay 
statements is adequate for determining whether the criteria 
for a higher disability rating have been met.  With respect 
to the VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran testified at a 
hearing before a VA Decision Review and the veteran's VA 
treatment records have been obtained.  Moreover, the veteran 
was examined twice in connection with this matter.  Thus, the 
Board considers the VA's duty to assist is satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date, if a higher 
disability rating was granted on appeal.  Since a higher 
rating is being denied, there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  Moreover, in a March 2003 letter, the RO satisfied 
the four elements delineated in Pelegrini, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
increase rating claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Analysis

The veteran contends that the disability ratings assigned for 
his right shoulder disability should be increased to reflect 
more accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's postoperative right shoulder separation with 
scar is rated as 20 percent disabling under 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5201 and 7805.  

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side and 20 percent on the minor side; 
and limitation to 25 degrees from the side is rated 40 
percent disabling on the major side and 30 percent rating on 
the minor side.

It is also noted that under Diagnostic Code 5202, (impairment 
of the humerus), a 20 percent evaluation is warranted for 
recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements of the 
minor arm; recurrent dislocations at the scapulohumeral joint 
with infrequent episodes and guarding of movement only at the 
shoulder level; or malunion of the humerus with marked 
deformity of the minor arm or moderate deformity.  A 40 
percent evaluation is warranted for a fibrous union of the 
humerus.  Nonunion of the humerus warrants a 50 percent 
evaluation for the minor arm.  A loss of the humerus head 
warrants a 70 percent evaluation for the minor arm.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their mouth and head warrants a 20 
percent rating for the minor arm and a 30 percent rating for 
the major arm.  Ankylosis of the scapulohumeral articulation 
between favorable and unfavorable warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the 
major arm.  Unfavorable ankylosis of the scapulohumeral 
articulation where abduction is limited to 25 degrees from 
the side warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2003).

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2006).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In support of his claim, the veteran testified at the 
December 2003 RO hearing that he experienced pain everyday 
and that he received treatment at VA medical facilities.  
Medical evidence includes a private shoulder examination, VA 
treatment records, and a VA joints examination.  An October 
2002 letter from Ortho Arkansas and treatment records from 
the Little Rock VA Medical Center (VAMC), between November 
2002 and February 2004, show that the veteran had a well-
healed and nontender scar.  

With regard to the range of motion, the veteran underwent a 
VA joints examination in April 2003 where he reported 
constant pain to his right shoulder.  Upon physical 
examination, the examiner found that the veteran had a well-
healed nontender 12 centimeter vertical scar.  He had 
generalized shoulder tenderness with limited range of motion 
to 135 degrees for forward flexion, 150 degrees for 
abduction, 60 degrees for internal rotation, and 45 degrees 
for external rotation.  The examiner also found that strength 
in the right shoulder has diminished by 25 percent when 
compared to the left shoulder.  In February 2004, the veteran 
underwent his most recent shoulder evaluation by a VA joints 
specialist.  The examiner found that limited range of motion 
was 140 degrees for forward flexion, 95 degrees for 
abduction, 80 degrees for internal rotation, and 70 degrees 
for external rotation, with complaints of pain on palpation.

The Board observes that the limitations of motion for forward 
flexion to 140 degrees and abduction to 95 degrees are above 
the shoulder level and warrant only a 20 percent rating under 
Diagnostic Code 5201.  Although examination findings revealed 
motion limited by pain and weakness, the Board finds that a 
20 percent schedular rating under Diagnostic Code 5201 
adequately addresses any additional functional limitation due 
to consideration of 38 C.F.R. § 4.40, 4.45 and 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. at 206.

Further, a higher rating is not available under Diagnostic 
Codes 5201 since the veteran's limitation of motion for his 
right arm has not been shown to be midway between side and 
shoulder level nor has it been shown to be limited to 25 
degrees from his side.  There is no evidence of fibrous union 
of the humerus or ankylosis. Additionally the scar is 
asymptomatic.  Consequently, the Board concludes that the 
preponderance of the evidence is against a separate rating in 
excess of 20 percent for the veteran's postoperative right 
shoulder separation with scar.  

The Board further finds that a separate (compensable) 
disability rating is not warranted for the scar on the 
veteran's right shoulder.  The severity of a skin disability 
is ascertained, for VA rating purposes, by application of the 
criteria set forth in the Rating Schedule at 38 C.F.R. § 
4.118.  A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).

Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's right 
shoulder scar would have to: (a) be deep or cause limitation 
of motion, and exceed six square inches in area or areas 
(Diagnostic Code 7801); (b) be superficial, not causing a 
limitation of motion, and exceeding an area of 144 square 
inches (Diagnostic Code 7802); (c) be superficial and 
unstable (Diagnostic Code 7803); (d) be superficial and 
painful on examination (Diagnostic Code 7804); or (e) result 
in a limitation of function of another body part (Diagnostic 
Code 7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2002-2005).

A review of the medical evidence of records revealed the 
veteran's postoperative right shoulder scar to be well-healed 
and free of any ulceration or skin breakdown. The evidence 
does not indicate that this condition results in any 
limitation of motion or other limitation of function. The 
Board concludes that since there is no evidence of pain, 
tenderness, ulceration or a limitation of function 
attributable solely to a scar on the veteran's right 
shoulder, a separate rating for this scar is not warranted 
under the either the old or new rating provisions for rating 
scars.  In making this determination, the Board notes that 
the veteran's right shoulder scar has repeatedly been 
described as well-healed on VA examinations and treatment 
reports over the years.  Accordingly, the evidence of record 
fails to justify an increased disability rating in this 
matter.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's right shoulder disability has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 20 percent for postoperative 
right shoulder separation with scar is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


